Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mo et al. (WO-2016177093-A1) - One of the carriers for uplink data transmission is selected from the notified unlicensed uplink carriers, where number of scheduled unlicensed uplink carriers is greater than number of carriers supported by uplink carrier aggregation capability of the UE or number of scheduled unlicensed uplink carriers is less than or equal to number of carriers supported by the uplink carrier aggregation capability of the UE, but does not disclose selecting an uplink carrier based on the congestion threshold and the DL threshold; performing a UL transmission on the selected UL carrier, wherein the UL carrier is selected as the NUL carrier based on a congestion level of the NUL carrier being below the congestion threshold and a quality of the DL carrier being above the DL threshold, and wherein the UL carrier is selected as the SUL carrier based on the congestion level of the NUL carrier being above the congestion threshold and the quality of the DL carrier being above the DL threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462